Citation Nr: 0412350	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-05 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970 and 
from February to April 1975.

This appeal arises from a May 2002 rating decision of the St. 
Petersburg, Florida Regional Office (RO).

The Board notes that in December 2003 the veteran raised the 
issues of secondary service connection for neck and thoracic 
spine disability, secondary service connection for a 
psychiatric disability and entitlement to a total disability 
rating based on individual unemployability due to service 
connected disability; however, as these additional issues 
have not been developed or certified on appeal, they are 
referred to the RO for appropriate consideration.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 6, 1998, the veteran filed a claim of service 
connection for a back disability.  By rating action in 
December 1998, service connection for degenerative disc 
disease of the spine was denied as it was determined that the 
veteran had failed to advance a well grounded claim.  By 
rating action in March 2000, it was determined that new and 
material evidence had not been submitted and the claim of 
service connection for degenerative disc disease remained 
denied.

By rating decision in May 2002, the RO denied the veteran's 
claim of service connection for degenerative disc disease of 
the low back on a de novo basis under the aegis of the 
Veterans Claims Assistance Act (VCAA).  The veteran 
thereafter perfected an appeal relative to the issue of 
service connection for degenerative disc disease of the 
lumbar spine.  

At a December 2003 Travel Board hearing, the veteran 
testified that he had received a rating decision, dated in 
March 2002, in which service connection for arthritis of the 
low back had been granted.  He submitted a copy of this 
putative rating decision.  It was further indicated at the 
hearing that a "team coach" at the RO had determined that 
the March 2002 rating decision was incorrect.  (T-12)

The March 2002 rating decision only appears in the claims 
folder when submitted by the veteran on two occasions.  
Moreover, the May 2002 rating decision and the December 2002 
statement of the case do not acknowledge in any way the 
existence of a March 2002 rating decision.  Significantly, 
the May 2002 rating decision does not mention arthritis of 
the low back, much less list arthritis as a disability for 
which service connection had been granted.  

Based on the above, it is unclear whether service connection 
has been granted by the RO for arthritis of the low back.  
The status of this issue must be clarified by the RO.  

In addition, in light of the change in law brought about by 
the Veterans Claims Assistance Act of 2000 (VCAA), the Board 
will remand this case to ensure that there is compliance with 
the notice and duty-to-assist provisions contained in the 
regulations implementing this law.  38 C.F.R. § 3.159 (2003).  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the regulations implementing the VCAA 
have imposed certain obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  Second, 
the agency has a "duty to assist" a claimant in the 
development of claims for VA benefits.  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 C.F.R. § 3.159.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2003).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In the appellant's case, the RO has not complied with the 
duty to notify under the VCAA.  That is, there is inadequate 
notice to the appellant of the type of evidence necessary to 
substantiate his claim and the division of responsibilities 
between the appellant and VA in obtaining that evidence.  See 
Quartuccio, supra.  As the RO has not fulfilled its 
obligations under the implementing regulations, it would 
potentially be prejudicial to the appellant if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, a remand is required in 
this case.

Accordingly, the veteran's claim is REMANED for the 
following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The appellant should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the appellant 
and VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
appellant to provide information 
regarding all evidence relative to the 
issue at bar that has not already been 
made part of the record.  The RO should 
assist the appellant in obtaining all 
relevant evidence that is not already of 
record.  If records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of all decisions relating 
to the veteran's claim for disability 
benefits as well as the medical records 
upon which all decisions were based.  
Once obtained, all records must be 
associated with the claims folder.  

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA orthopedic 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination and all 
necessary testing should be accomplished.  
The orthopedic examiner should indicate 
for the record whether a diagnosis of 
degenerative disc disease of the low back 
is warranted.  If so, based on a review 
of the entire record and the current 
examination, the examiner should render 
an opinion as to whether it is at least 
as likely as not that degenerative disc 
disease of the low back is related to the 
veteran's military service.  All factors 
upon which the medical opinion is based 
must be set forth for the record.

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issue on appeal.  In 
particular, the RO should clarify 
whether service connection for arthritis 
of the low back was granted by rating 
decision in March 2002.  If any benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued and the appellant and his 
representative should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




